      Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 1 of 15 PageID #: 1




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


GARY BERGER,                                      §
                                                  §
                                                  §
                Plaintiff,                        §        CIVIL ACTION NO. 4:21-cv-221
                                                  §
vs.                                               §
                                                  §
                                                  §        JURY TRIAL REQUESTED
TESLA, INC.,                                      §
                                                  §
                                                  §
                Defendant.                        §

                             PLAINTIFF’S ORIGINAL COMPLAINT

        TO THE HONORABLE JUDGE OF SAID COURT:

        GARY BERGER, Plaintiff, complains of TESLA, INC., Defendant, and files this his

Original Complaint.

                                             I.       Parties

        1.      Plaintiff, GARY BERGER, is an individual of the lawful age of majority and citizen

of the State of Texas.

        2.      Defendant, TESLA, INC., hereinafter “Tesla,” is headquartered in California. Tesla

conducts business in this District and is responsible for the manufacture, distribution, and sale of all

Tesla vehicles in the United States, as well as engineering, design, development, research and

development, and manufacturing activities in the U.S. Tesla may be served through its registered

agent, CT Corporation System at 1999 Bryan Street, Suite 900, Dallas, Texas 75201.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 1
     Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 2 of 15 PageID #: 2




                                          II.     Jurisdiction

        3.      This Court has federal question jurisdiction over the lawsuit under the Magnuson-

Moss Warranty Act pursuant to 15 USC § 2310(d); and 28 USC § 1331 in that the disputes involve

predominant issues of federal law. This Court has jurisdiction over the lawsuit because Plaintiff and

Defendant are citizens of different states and because the matter in controversy exceeds $75,000

pursuant to 28 USC §1332 (a). Declaratory relief is available pursuant to 28 USC §§ 2201 and 2202.

The court has supplemental jurisdiction under 28 USC § 1367 over Plaintiff’s state law claims

because said claims are so related to the claims within the Court’s original jurisdiction that they form

part of the same case or controversy under Article 3 of the United States Constitution.

                                              III.   Venue

        4.      Venue is proper in this district under 28 U.S.C. §1391(b)(2) because a substantial part

of the events and omissions giving rise to this claim occurred in this District, as the Vehicle was

purchased in this District and Plaintiff resides in this District.

                                    IV.      Conditions Precedent

        5.      All conditions precedent have been performed or have occurred.

                                                V. Facts
                                        A.      The Transaction

        6.      On or about December 27, 2017, Plaintiff purchased a new 2017 Tesla Model X,

VIN: 5YJXCDE2XHF077818 (hereinafter referred to as the "Vehicle") from Tesla in Plano, Texas.

The Vehicle was purchased primarily for Plaintiff’s personal use. At the time of purchase, Plaintiff

was, and still is, a citizen of the State of Texas. At all times during the transaction the dealership

personnel held themselves out to be acting on behalf of Defendant Tesla. The vehicle was sold with

a 4 year/50,000 mile Tesla factory warranty, with an 8 year/unlimited mile power train warranty.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 2
     Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 3 of 15 PageID #: 3




        7.      The sales price of the Vehicle was $96,300.00, excluding finance charges.

                            B.    Implied Warranty of Merchantability

        8.      Defendant impliedly warranted that Plaintiff’s Vehicle, which Defendant designed,

manufactured, and sold, was merchantable, that is, fit for ordinary purposes, including providing

reliable and safe transportation.

        9.      Unfortunately, the vehicle was of substandard quality and contained numerous latent

defects at the time of purchase, that resulted in over 15 repair visits to attempt to repair the excessive

number of defects. Because of these numerous defects, Plaintiff’s Vehicle is not fit for its ordinary

and intended purpose of providing reliable and safe transportation, and has caused economic loss to

Plaintiff. Therefore, Defendant breached the implied warranty of merchantability.

                                      C.    Express Warranties

        10.     In addition to the implied warranties that arose in the transaction, certain

representations and express warranties were made, including, that any malfunction in the Vehicle

occurring during a specified warranty period resulting from defects in material or workmanship

would be repaired, and that repair attempts performed on the Vehicle had, in fact, repaired the

defects.

        11.     Plaintiff’s purchase of the Vehicle was accompanied by express warranties offered

by Defendant Tesla and extending to Plaintiff stating that Defendant would repair or replace any

defective parts during the applicable warranty periods. These warranties were part of the basis of

the bargain of Plaintiff’s contract for purchase of the Vehicle.

        12.     The Basic Vehicle Limited Warranty covered any repairs or replacements needed

during the warranty period due to defects in factory materials or workmanship. Any required


PLAINTIFF’S ORIGINAL COMPLAINT                                                                   PAGE 3
     Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 4 of 15 PageID #: 4




adjustments would also be made during the applicable coverage period. All warranty repairs and

adjustments, including parts and labor, were to be made at no charge. Additional warranties were

set forth in the Tesla’s warranty booklet and owner’s manual. When a defect was discovered,

Plaintiff notified Tesla and requested that Tesla fulfill its warranty obligations by fixing the defects.

However, Tesla’s express warranty was breached and failed in its essential purpose because Tesla

was unable to fix the vehicle in a reasonable amount of time or repair attempts. Defendant Tesla

breached its express warranties by not repairing the vehicle’s defects, or by not repairing them within

a reasonable time.

        13.     In breach of the foregoing warranties, Defendant has failed to correct said defects in

a reasonable time and manner, and has caused economic loss to Plaintiff.

                                       D.    Actionable Conduct

        14.     In fact, when delivered, the Vehicle was defective in materials and workmanship,

such defects being discovered within the warranty period. After the Vehicle was purchased, Plaintiff

discovered a number of defects, including, but not limited to:

                a.      Electrical system;

                b.      Falcon door;

                c.      Rear hatch;

                d.      Parking Assist system;

                e.      HVAC system;

                f.      Suspension;

                g.      Voice Command system.

                g.      Trim items.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 4
     Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 5 of 15 PageID #: 5




          15.       Since purchase, Plaintiff has presented the Vehicle for repair under Defendant’s

warranty at least 15 times, and the Vehicle has spent approximately 75 days in the shop for repairs

under Defendant’s warranty. Despite the excessive number of repair attempts Defendant was given

to repair the Vehicle, many of the Vehicle’s manufacturing defects were not repaired or required an

excessive number of attempts to resolve. Despite numerous repair attempts, defects remain

unrepaired that impair the safe and intended use of the Vehicle. Defendant failed to repair the

Vehicle so as to bring it into conformity with the warranties set forth herein. The shocking repair

history of this Vehicle is as follows:

    Issue   # of            Date          Invoice #             Issue/Defect         Repair Attempt
    Count Repair
          Attempt
      1         1         3/1/2018    RONC9100069857 Left sun visor is loose and Ordered and replaced visor
                                                               rattles
      2         1         3/1/2018    RONC9100069857 Right sun visor is loose Ordered and replaced visor
                                                             and rattles
      3         1         3/1/2018    RONC9100069857        Right tail light water   Ordered and replaced new
                                                                condensation         tail light
      4         1         3/1/2018    RONC9100069857      Left front wheel molding   Ordered and replaced new
                                                                   is loose          molding
      5         2        5/10/2018    RONC9100076391 Front trunk will not open Replaced front trunk
                                                                                 actuator assembly
      6         2        5/10/2018    RONC9100076391 Left sun visor is loose and Ordered and replaced visor
                                                          rattles (2nd time)     2nd time
      7         2        5/10/2018    RONC9100076391       Right sun visor is loose Ordered and replaced visor
                                                            and rattles (2nd time) 2nd time
      8         2        5/10/2018    RONC9100076391       Paint and finish issues Completed body work
                                                            noted during delivery
      9         2        5/10/2018    RONC9100076391 Passenger window shakes Ordered and replaced outer
                                                          went rolling up      seal
      10        3        6/12/2018    RONC9100076969 AC is not blowing cold airRecharged and evacuated
                                                                               AC unit and battery chiller
      11        4        6/26/2018    RONC9100080754  Voice command button Replaced steering wheel
                                                             not working         switch
      12        5        6/26/2018    RONC9100079990 Left sun visor is loose and Application of krytox to
                                                          rattles (3nd time)     reduce noise and placed
                                                                                 order for new generation
                                                                                 visor



PLAINTIFF’S ORIGINAL COMPLAINT                                                                        PAGE 5
     Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 6 of 15 PageID #: 6



     13      5      6/26/2018    RONC9100079990      Right sun visor is loose Application of krytox to
                                                      and rattles (3nd time) reduce noice and placed
                                                                              order for new generation
                                                                              visor
     14      5      6/26/2018    RONC9100079990   Missing side trunk tie Replaced trunk tie down
                                                          down
     15      6      7/19/2018    RONC9100084482 Driver door does not open Replaced faulty door
                                                                          actuator
     16      6      7/19/2018    RONC9100084482      Front passenger sensor Front sensors replaced
                                                       detects false object
     17      7     10/16/2018    RONC9100100120      Wipers go off side of car Modified wiper settings and
                                                       and damaged paint       repaired paint
     18      8     12/12/2018    RONC9100102536      Driver side front fender    Replaced front fender
                                                       garnish is detached       garnish
     19      8     12/12/2018    RONC9100102536      Driver side falcon wing     Replaced falcon wing door
                                                     door garnish is detached    cladding
     20      8     12/12/2018    RONC9100102536         Voice command       Replaced steering wheel
                                                      completely inoperable switch (2nd time)
                                                           (2nd time)
     21      8     12/12/2018    RONC9100102536      Wipers go off side of car Adjusted wiper arm
                                                     and damaged paint (2nd movement and completed
                                                              time)            body work
     22      8     12/12/2018    RONC9100102536       Bluetooth microphone       Could not repeat issue in
                                                     intermittently would fail   shop
     23      9     12/24/2018    RONC9100112129      Wipers go off side of car   Replaced windshield wiper
                                                            (3rd time)           check valve with inline
                                                                                 coupler
     24      9     12/24/2018    RONC9100112129      Front door does not open Replaced faulty door
                                                            (2nd time)        actuator
     25      9     12/24/2018    RONC9100112129  Voice command button Replaced steering wheel
                                                does not work (3rd time) button (3rd time)
     26     10      3/25/2019    RONC9100112441 Left sun visor is loose and Replaced sun visor with
                                                     rattles (4th time)     new generation design
     27     10      3/25/2019    RONC9100112441      Right sun visor is loose    Replaced sun visor with
                                                      and rattles (4th time)     new generation design
     28     10      3/28/2019    RONC9100128156      Both falcon wing doors      Replaced sensors, wiring,
                                                     and trunk opened into       installed new firmware,
                                                     garage door damaging        replaced untrasonci sensor
                                                              doors
     29     11      4/8/2019     RONC9100130480 Body damage from falcon Completed body work
                                                  wing and trunk issue

     30     12      9/10/2019    3000S0000350882 AC is not blowing cold air Replaced AC fan module
                                                        (2nd time)




PLAINTIFF’S ORIGINAL COMPLAINT                                                                      PAGE 6
     Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 7 of 15 PageID #: 7



     31      12        9/10/2019    3000S0000350882      Falcon wing doors and Replaced roof spine and
                                                         truck opens only a few sensor
                                                          inches and sees false
                                                                 objects
     32      12        9/10/2019    3000S0000350882 Loose trim near rear hatch Adjustment and re-
                                                           striker plate       alignment
     33      12        9/10/2019    3000S0000350882 Rear bumper is popped Re-alignment and secured
                                                       out of alignment on rear bumper (partial fix)
                                                           drivers side
     34      13        9/13/2019    3000S0000362430      Falcon wing doors and Auxiliary battery replaced
                                                         truck opens only a few
                                                          inches and sees false
                                                            objects (2nd time)
     35      14        3/15/2020    3000S0000892768 Front strut makes noise at Diagnose issue
                                                            low speeds
     36      15        5/11/2020    3000S0001010102 Front strut makes noise at Replace passenger side
                                                            low speeds         upper control arm
     37      15        5/11/2020    3000S0001010102 Detached trim on left end Replaced trim
                                                        of right side door
     38      15        5/11/2020    3000S0001010102 Right rear door cladding is Reattached cladding
                                                             detached
     39      15        5/11/2020    3000S0001010102 Front body harness trim is Reroute main front body
                                                               loose            harness


       16.     The defects experienced by Plaintiff with the Vehicle substantially impaired its use,

value, and safety. Despite Plaintiff’s repeated efforts to allow Defendant the opportunity to repair

the Vehicle, nonconforming and defective conditions were never properly and adequately repaired.

       17.        Plaintiff directly notified Defendant of the defective conditions of the Vehicle on

numerous occasions.

                                      VI.    Causes of Action

               Count 1: Violations of the Texas Deceptive Trade Practices Act

       18.     Plaintiff realleges and incorporates by reference herein each and every allegation

set forth in the preceding paragraphs.

       19.     Plaintiff is a “consumer” as defined in the DTPA.

       20.     Defendant violated the following provisions of the DTPA:

PLAINTIFF’S ORIGINAL COMPLAINT                                                                    PAGE 7
     Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 8 of 15 PageID #: 8




               a.      §17.50(1): the use or employment of a false, misleading, or
                       deceptive acts or practices as defined in §17.46(b)(5),
                       §17.46(b)(7), §17.46(b)(9), §17.46(b)(12), §17.46(b)(20),
                       and §17.46(b)(22) of the DTPA that were detrimentally
                       relied upon by Plaintiff;

               b.      §17.50(2): breach of express warranty, as defined in §2.313
                       of the Texas Business and Commerce Code;

               c.      §17.50(2): breach of the implied warranty to perform
                       repairs in a good and workmanlike manner, as set forth in
                       Melody Home Mfg. Co. v. Barnes, 741 S.W.2d 349, 354
                       (Tex. 1987);

               d.      §17.50(2): breach of the implied warranty of
                       merchantability as defined in §2.314 of the Texas Business
                       and Commerce Code;

               e.      §17.50(3): an unconscionable action or course of action as
                       defined by §17.45(5).

       21.     Because of the inherent defects in the Vehicle, which existed at the time the Vehicle

was sold, although not discovered until later, the Vehicle was not merchantable in that it would not

pass without objection in the trade under the contract description and it was not fit for the ordinary

purpose for which such products are used. Furthermore, Defendant failed to perform the repair work

in a good and workmanlike manner. This conduct by Defendant constitutes a breach of the implied

warranties described above, which breach is actionable under DTPA §17.50(a)(2).

       22.     When the Vehicle was not repaired, the express warranties that it would be and had

been repaired were breached in violation of the DTPA. Defendant Tesla's breach of the express

warranties is actionable under DTPA § 17.50(a)(2).

       23.     Defendant’s statements that the Vehicle's defects would be and had been repaired

when they in fact were not misrepresented the characteristics, uses, benefits, standard and quality of

Defendant’s services. For this reason, these representations were false, misleading and deceptive

PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 8
     Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 9 of 15 PageID #: 9




as defined in DTPA § 17.46(b)(5), (7), (9), (12), (20), and (22); and this conduct is actionable under

DTPA § 17.50(a)(1).

       24.     Defendants took advantage of the lack of knowledge, ability, experience, or capacity

of the consumer to a grossly unfair degree. For this reason, this transaction was unconscionable and

is actionable under DTPA § 17.50(a)(3).

       25.     Plaintiff contends that Tesla failed to correct the defects within a reasonable time, and

therefore the warranty failed of its essential purpose and deprived Plaintiff of the substantial value

of the bargain. As a result, any purported limited remedies are ineffective.

       26.     Plaintiff further contends that Defendant’s violations of the DTPA were committed

knowingly as that term is defined in §17.45(9) of the DTPA, entitling Plaintiff to seek additional

damages up to three time the amount of his actual damages in accordance with the DTPA.

       27.     This conduct was a producing and/or proximate cause of actual damages to Plaintiff,

as set forth below.

       28.     The limited remedy in Defendant’s warranty failed of its essential purpose and

deprived Plaintiff of the substantial value of the bargain because Defendant or its authorized

dealerships did not correct the defects within a reasonable time. TEX. BUS. AND COM. CODE § 2.719.

Therefore, any purported limitation of remedies is ineffective, and all consequential damages are

recoverable.

       29.     The exclusion of consequential and incidental damages is unconscionable and

therefore unenforceable.

       30.     This conduct was a producing and/or proximate cause of actual damages to Plaintiff,

as set forth below.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 9
    Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 10 of 15 PageID #: 10




       31.     As a direct and proximate result of Defendant’s willful violation of their obligations

under the DTPA, Plaintiff has suffered actual, consequential and incidental damages, including but

not limited to diminution in value of the Vehicle, out of pocket expenses, and loss of use.

                 Count 2:        Violation of the Magnuson-Moss Warranty Act

       32.     Plaintiff realleges and incorporates by reference as though fully set forth herein each

and every allegation contained in the preceding paragraphs.

       33.     Plaintiff is a "consumer" as defined in the Magnuson-Moss Warranty Act (hereinafter

"Warranty Act"), 15 U.S.C. § 2301(3).

       34.     Defendant Tesla is a "supplier" and "warrantor" as defined in the Warranty Act, 15

U.S.C. § 2301(4) and (5).

       35.     The Vehicle is a "consumer product" as defined in the Warranty Act, 15 U.S.C. §

2301(l), because it is normally used for personal purposes and Plaintiff in fact purchased it wholly

or primarily for personal use.

       36.     The express warranty pertaining to the Vehicle is a "written warranty" as defined in

the Warranty Act, 15 U.S.C. § 2301(6).

       37.     The actions of Defendant, in failing to repair or replace the covered defective parts

during the applicable warranty period within a reasonable time or a reasonable number of repair

attempts constitute a breach of the written and implied warranties covering the Vehicle and hence

a violation of the Magnuson-Moss Warranty Act.

       38.     Plaintiff has performed all things agreed to and required of him under the purchase

agreement and warranty, except as may have been excused or prevented by the conduct of Defendant

as herein alleged.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 10
    Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 11 of 15 PageID #: 11




        39.    As a direct and proximate result of the acts and omissions of Defendant as set forth

herein above, Plaintiff has been damaged herein above in an amount in excess of $75,000.00.

               Count 3:     Breach of Express Warranties under the Texas UCC

        40.    Plaintiff realleges and incorporates by reference as though fully set forth herein each

and every allegation contained in the preceding paragraphs.

        41.    Defendant’s advertisements and statements in written promotional and other materials

contained broad claims amounting to a warranty that the Vehicle was free from an inherent risk of

failure or latent defects. In addition, Defendant Tesla issued to Plaintiff an express written warranty

that covered the Vehicle and warranted that the Vehicle’s covered defective parts would be repaired

or replaced during the applicable warranty period within a reasonable time or a reasonable number

of repair attempts. At purchase, Plaintiff relied on Defendant’s affirmations and express warranties

and it became a basis of the bargain.

        42.    As alleged above, Defendant breached its warranties by failing to repair or replace

the Vehicle’s covered defective parts within a reasonable time or a reasonable number of repair

attempts during the warranty period.

        43.    In breach of the foregoing warranties, Defendant has failed to correct said defects or

failed to correct them within a reasonable time under §2.313 of the Texas Business and Commerce

Code.

        44.    The damages Plaintiff has suffered are a direct and proximate result of Defendant’s

actions or omissions in this matter that include, but are not limited to, diminution in value of the

Vehicle, out of pocket expenses, and loss of use.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 11
    Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 12 of 15 PageID #: 12




     Count 4:     Breach of Implied Warranty of Merchantability under the Texas UCC

        45.     Plaintiff realleges and incorporates herein by reference each and every allegation set

forth in the preceding paragraphs.

        46.     Defendant Tesla impliedly warranted that the Vehicle, which it designed and

manufactured, was merchantable and fit for its ordinary purpose under §2.314 of the Texas Business

and Commerce Code. The facts stated above demonstrate that the Vehicle manufactured and sold

by Tesla was unfit for its ordinary purpose. Plaintiff notified Tesla of the breach and suffered

damages as a result of the breach, including loss of use and diminished value of the Vehicle.

        47.     Because of the sheer number of defects in the Vehicle, and Defendant’s failure to

repair or replace the covered defective parts during the applicable warranty period, the Vehicle is

unfit for its ordinary purpose which has caused economic loss to Plaintiff. Therefore, Defendant

breached the implied warranty of merchantability.

        48.     The damages Plaintiff has suffered are a direct and proximate result of Defendant’s

actions in this matter include, but are not limited to, diminution in value of the Vehicle, out of pocket

expenses, cost of repair, loss of use, and attorney’s fees.

    Count 6:     Breach of the Implied Warranty to Perform Repair Work in a Good and
                           Workmanlike Manner under Texas Law

        52.     Plaintiff realleges and incorporates herein by reference each and every allegation set

forth in the preceding paragraphs.

        53.     On numerous occasions between December 27, 2017 and May 8, 2020, Plaintiff

delivered the Vehicle to Defendant Tesla and/or its agents authorized to perform repairs under

Defendant Tesla’s warranty and receive payment for such service, for repair or replacement of the

covered defective parts under the applicable express and implied warranties.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 12
    Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 13 of 15 PageID #: 13




        54.     On each occasion that Plaintiff presented the Vehicle for repair, Plaintiff is informed

and believes, and thereupon alleges, that Defendant Tesla attempted repairs of the Vehicle pursuant

to its obligations under the express and implied warranties. Defendant owed a duty of care to

Plaintiff to perform repairs on the Vehicle in a good and workmanlike manner within a reasonable

time, and Defendant breached this duty.

        55.     Defendant’s attempted repairs of the Vehicle were done so negligently, carelessly,

or recklessly that they substantially impaired the Vehicle's use, value, and safety in its operation and

use. The repair attempts did not fully and completely fix the defect, nor were many of the conditions

of which Plaintiff complained of fixed or significantly improved by Defendant’s attempts at repair.

Nonetheless, each time Plaintiff picked up the Vehicle after Defendant’s repair attempts, Defendant

represented to Plaintiff that the repairs were complete and the Vehicle’s defects were resolved, and

Plaintiff relied thereon, only to later discover the defects had not been remedied in most cases.

        56.     As a direct and proximate result of Defendant's negligent, careless, or reckless failure

to repair the Vehicle within a reasonable time or within a reasonable number of attempts, Plaintiff

was forced to utilize a defective Vehicle in conducting his daily activities. As a further direct and

proximate result of Defendant’s failure to repair the Vehicle in a timely and workmanlike fashion,

Plaintiff was forced to repeatedly take the Vehicle in for additional repair attempts at great

inconvenience to himself, and Plaintiff sustained actual damages.

        57.     The damages Plaintiff has suffered are a direct and proximate result of Defendant’s

actions in this matter include, but are not limited to, diminution in value of the Vehicle, out of pocket

expenses, cost of repair, loss of use, and attorney’s fees.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 13
      Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 14 of 15 PageID #: 14




                             VII.     Economic and Actual Damages

        58.    Plaintiff sustained the following economic and actual damages as a result of the

actions and/or omissions of Defendant described herein above:

               a.      Loss of use;

               b.      Diminished or reduced market value;

               c.      Cost of Repair;

               d.      Out of pocket expenses; and

               e.      Attorney’s fees.

                                    VIII.   Additional Damages

        59.    Plaintiff further contends that Defendant’s violations of the DTPA were committed

knowingly as those terms are defined in §17.45(9) of the DTPA. "Knowingly" means actual

awareness, at the time of the act or practice complained of, of the falsity, deception, or unfairness

of the act or practice giving rise to the consumer's claim or, in an action brought under Subdivision

(2) of Subsection (a) of Section 17.50, actual awareness of the act, practice, condition, defect, or

failure constituting the breach of warranty, but actual awareness may be inferred where objective

manifestations indicate that a person acted with actual awareness.

60.     Because the conduct of Defendant was done knowingly, as defined in 17.45(9) of the Texas

Business and Commerce Code, Plaintiff is entitled to additional damages for a knowing violation

of the DTPA pursuant to §17.50(b)(1), in an appropriate amount to be determined by the jury.

                                            IX.   Prayer

        61.    For these reasons, Plaintiff prays for judgment against Defendant for:




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 14
   Case 4:21-cv-00221 Document 1 Filed 03/22/21 Page 15 of 15 PageID #: 15




              a.     Diminution in value of the Vehicle, at the time of purchase, attributable to the
                     substantial defects and excessive repairs and downtime (the difference at the
                     time and place of acceptance between the value of the vehicle as accepted and
                     the value it would have had if it had been as warranted or represented);

              b.     Damages for loss of use of the Vehicle;

              c.     Out of pocket damages;

              d.     Additional damages under the DTPA as found by the trier of fact;

              e.     Costs of suit;

              f.     Attorney’s fees through trial and appeal;

              g.     Prejudgment and post-judgment interest; and

              h.     All other relief this Honorable Court deems appropriate.

                                 X.   Demand for Jury Trial

       62.    Plaintiff hereby demands trial by jury to the extent authorized by law.


                                             RESPECTFULLY SUBMITTED:




                                             By:
                                                     Craig M. Patrick
                                                     State Bar No. 00792743
                                                     PATRICK LAW FIRM, P.C.
                                                     6244 E. Lovers Lane
                                                     Dallas, Texas 75214
                                                     Phone: (214) 390-3343
                                                     Fax: (469) 914-6565
                                                     craig@patricklaw.com

                                                     ATTORNEY FOR PLAINTIFF
                                                     GARY BERGER




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 15
